Main, J. P., and Harvey, JJ.,
dissent and vote to affirm in a memorandum by Harvey, J. Harvey, J. (dissenting). We re*762spectfully dissent. Supreme Court, in the exercise of its discretion, has determined that it is likely that plaintiff will succeed at trial. In our opinion, Supreme Court’s decision was supported by the record.
A restrictive covenant will be enforced if it is reasonable in time and area necessary to protect the employer’s legitimate interests, not harmful to the general public and not unreasonably burdensome to the employee (Reed, Roberts Assoc. v Strauman, 40 NY2d 303, 307). Nothing in the record would indicate that the restrictions were unreasonably burdensome. Defendant has a position with another insurance agency in Schenectady County which has the entire Capital District as a market. The two-year, 25-mile restriction is fair, particularly when consideration is given to the fact that defendant had no significant contact with the Warren County area until he entered into the instant contract. No claim is made that the restriction is harmful to the general public.
The only arguable issue is whether the restriction is necessary to protect the employer’s legitimate interests. In that respect, the record is not as complete as it would be had a trial taken place. However, the contract itself is evidence of the necessity of the restrictions. Plaintiff established them and they were agreed to by defendant, who had worked in a similar agency the preceding five years. In the contract, defendant acknowledged the confidential nature of the agency’s files and activities. We can reasonably assume that at the trial plaintiff will prove that which appears to be common knowledge as to the functioning of an insurance agency. All agencies offer essentially the same policies. Clientele is acquired and retained primarily by service and the knowledge of a client’s needs. It is a highly competitive business. Consequently, it would appear that the restriction is necessary to preserve to plaintiff’s own use all inside information.
We would affirm Supreme Court’s decision as it applied to confidential information and to the extent that plaintiff’s customers not be solicited and that defendant not compete within the time and area limitations set forth in the contract.